— Appeal by defendant from a judgment of the County Court, Nassau County (Vitale, J.), rendered October 5, 1981, convicting him of three counts of burglary in the third degree, upon a jury verdict, and imposing *554sentence. Judgment affirmed. Although the admission of an extrajudicial statement made by defendant’s alleged accomplice was improper, the error was harmless beyond a reasonable doubt in light of the overwhelming evidence of defendant’s guilt (People v Hendrix, 56 AD2d 580, affd 44 NY2d 658; People v Crimmins, 36 NY2d 230). We have considered defendant’s remaining contentions and find them to be without merit. Gulotta, J. P., Weinstein, Bracken and Niehoff, JJ., concur.